Citation Nr: 1718402	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  01-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date prior to February 27, 1996, for the grant of nonservice-connected pension benefits.

2.  Entitlement to an earlier effective date prior to November 10, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to April 3, 2014, and an evaluation in excess of 70 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2000 and January 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2003 and July 2012, the Board remanded the appeal to the RO for additional development.  

In March 2017, the Veteran filed a new claim for multiple issues, including an increased rating for PTSD, a heart disability, and a TDIU.  As he has already perfected an appeal as to the claim for an increased rating for PTSD, that new claim is moot.  With regard to the TDIU claim, that claim was granted in a June 2016 rating decision.  The Veteran did not file a standard NOD form disagreeing with any determination made as to that award of TDIU.  Because he did not file an NOD as to the TDIU effective date assigned in the June 2016 rating decision, his March 2017 claim is essentially an attempt to vitiate the finality of that June 2016 decision and improperly challenge the conclusions reached therein without filing a CUE motion.  Moreover, the Veteran filed VA Forms 21-8940 one month later in April 2017 alleging unemployability due to his combined PTSD and heart disabilities.  Because the instant appeal is limited in scope to the increased rating claim for PTSD, the TDIU issue is not re-raised under Rice as a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

With regard to the claim for an increased rating for his service-connected heart disability, that issue was previously addressed in an April 2016 statement of the case (SOC).  He did not file a substantive appeal within 60 days of the SOC.  The RO also issued a rating decision in June 2016 increasing the disability rating of the service-connected heart disability.  He has not filed a VA Form 21-0958, NOD, disagreeing with that rating decision.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698.  Thus, his March 2017 claim is a new claim for an increased rating for the heart condition.  His representative in January 2017 likewise filed a claim for a permanent and total rating.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they must be referred to the RO for appropriate action.  

The issues of entitlement for earlier effective dates for the award of service connection for PTSD and nonservice-connected pension are addressed in the decision below.  The PTSD rating claim is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for PTSD on April 11, 1989, and he filed a notice of disagreement in April 1990, after which an SOC was not issued.  He then continuously prosecuted that claim until it was ultimately granted January 2011.  

2.  Entitlement to service connection for PTSD arose by the time of the April 11, 1989 claim.

3.  A December 1992 rating decision denied nonservice-connected pension benefits.  The Veteran did not appeal the decision.

4.  VA medical records were received in April 1994, and they included a VA outpatient report dated March 12, 1993, and that medical record constitutes a claim that has been pending under § 3.156(b) since that time.  

5.  The Veteran has been permanently and totally disabled due to disabilities involving a mental health condition and a spine condition.  
CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date of April 11, 1989, for the award of service connection for PTSD, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 19.118 (1989).

2.  The criteria for assignment of an effective date of March 12, 1993, for the award of nonservice-connected disability pension benefits are met.  38 U.S.C.A. §§ 1502, 1513, 1521, 1522, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.3, 3.102, 3.156, 3.340, 3.342, 3.400, 4.16, 4.17 (2016); 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Earlier Effective Date for PTSD

As set forth in his January 2011 notice of disagreement, the Veteran maintains that an earlier effective is warranted for the award of service connection for PTSD because he has been unable to work due to psychological distress since 1979.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1)  Date Entitlement Arose

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable diagnostic criteria; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

(2)  Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

B.  Discussion

In this case, the claims file shows that the Veteran filed an original claim of service connection for PTSD on April 11, 1989, and he has continuously prosecuted the claim until present.  Thus, an effective date from that the date of that original claim is warranted.  

(1)  Date of Claim

In that original claim, the Veteran specifically identified major depression and PTSD as the diagnoses for which he was seeking service connection.  Although the Veteran had previously filed for service connection in May 1973, this was for a back condition and pilonidal cyst.  A psychiatric condition was not referenced or reasonably raised by that claim.  The Veteran's April 1989 claim was denied in an October 1989 rating decision.  The Veteran was notified of the decision by a letter in November 1989.  As relevant, in March 1990, the RO also denied a claim for nonservice-connected pension benefits.  

In April 1990, the Veteran filed a statement "reporting another disagree status regards [decision] taken by" the RO.  He went on to state that he "also want[s] to apply for a new appeals."  He informed that he was submitting "new medical and psychiatric evaluations as evidence of my mental health condition," and he declared that his "strong and continuing [sic] mental disability still is affecting me."  He closed by "requesting reconsideration and real and proper evaluation regard[ing] my case."  .  

At this point it is not absolutely certain whether he was disagreeing with the October 1989 rating decision or the March 1990 rating decision.  However, the April 1990 statement was received within one year of the October 1989 rating decision.  Moreover, it identifies "appeals" in the plural and described his mental condition.  Thus, upon a liberal reading and when resolving reasonable doubt in the Veteran's favor, his April 1990 statement is reasonably construed as an NOD as to the issue of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 38 C.F.R. § 19.118 (1989) (Notice of disagreement).

The RO interpreted his statement differently.  It issued an SOC in July 1990, which identified his April 1990 statement as an NOD pertaining to the March 1990 denial for nonservice-connected pension.  An SOC was not issued pertaining to the psychiatric condition, which is not surprising since the RO did not interpret the NOD in that manner.  

Approximately three years later, in March 1993, the Veteran filed a statement inquiring as to the status of his claim of service-connected disability compensation.  The RO responded in November 1993 by informing him that it had already notified him of the decision made on his claim; a copy of a December 1992 letter denying pension was enclosed.  

A little over one year later, in October 1994, the Veteran filed a statement wanting "to verify that benefits I claimed related to Agent Orange are based on the new laws and its findings of recents [sic] investigation."  In response, the RO issued a rating decision in August 1994 denying service connection for numerous conditions, including a neuropsychiatric disorder as a result of exposure to Agent Orange.  The Veteran responded in October 1994 by asking "to verify that benefits I claimed related to Agent Orange are based on the new laws and its findings of recents [sic] investigation."  The RO wrote him in December 1994 informing him that "your claim for residual exposure to agent orange was considered under the new regulations."  

One year and two months later, the Veteran filed a statement in February 1996 "to express very respectfully my total disagree[ment with] respect to the VA determination . . . as follows:  From long time ago my psychological [and] physical condition are being very critical, chronic in the point I was total unable to work."  Later in this statement, he stated "Finally I want to mention I must be grant[ed] to be pensioned."  No further action was taken by the RO on the October 1996 statement.  

Several years later, in November 2000, the Veteran filed an informal statement contending that his "condition of PTSD should be consider S/C."  No action was taken by the RO.  Six months later, in May 2001, he filed another statement directly asking the RO to "[p]lease consider this claim for a service connection for PTSD."  In response, the RO issued a rating decision in August 2002 denying service connection for PTSD.  Approximately six months later, in February 2003, the Veteran's representative filed a statement expressing that the Veteran "wishes to file appeal for denial of PTSD as a service related condition."  No further action was taken by the RO.  

This sequence of events shows that the Veteran filed an NOD after his original claim was denied in the October 1989 rating decision.  He then filed an express NOD after the claim was again denied in the August 2002 rating decision.  No SOC was issued after either NOD, which means that the original claim remained pending until ultimately addressed in the context of the eventual grant of service connection in the January 2011 rating decision now on appeal.  See 38 C.F.R. §§ 3.103(f), 19.26 (an SOC will be prepared following an NOD); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Even were this not the case, the original claim should have been reconsidered under § 3.156(c) with the receipt of additional service records after the October 1989 rating decision.  However, given that the Board has already found the original claim still pending at the time of the grant of service connection for PTSD in January 2011, this aspect of the claim will not be further addressed.

(2)  Entitlement Arose

The evidence shows that entitlement to service connection for PTSD had already arisen by the time the Veteran filed his original claim of service connection in April 1989.  

Here, the Veteran has always maintained that his PTSD resulted from traumatic experiences in Vietnam during the Vietnam War.  For instance, he wrote in an August 2005 stressor statement that his unit in Vietnam was attacked by the enemy, which resulted in the killing of Vietnamese that worked there.  As indicated, the service department has submitted evidence and research that make it likely that the claimed stressors occurred.  

With regard to the diagnosis and nexus requirements, a VA therapist in April 1989, the same month he filed his original claim, specifically found that "PTSD symptoms [were] clearly established," and that the Veteran was "very affected by war experiences aggravated when he had an accident while in the service in the police."  An April 1989 psychiatric assessment also resulted in a diagnosis of PTSD.  

Subsequent professionals, including VA doctors and private doctors, provided conflicting diagnoses.  For instance, VA examiners in September 1992 and March 1997 unequivocally concluded that the Veteran did not have PTSD.  His private doctor, by comparison, concluded in July 1990 that the Veteran had "mental problems because of his stay in Vietnam during the war in 1969."  His Vet Center therapist in March 2000 likewise summarized a diagnosis of PTSD, chronic, with delayed onset due to combat related experiences and triggered after a traumatic post-service workplace event.  

Ultimately, the claim of service connection was granted on the basis of a December 2010 VA examiner's diagnosis of PTSD related to service.  This examiner relied on the Veteran's report of "symptoms [that] have been present since return [his] from [Vietnam] and present constantly and severe."  The examiner concluded that these "the changes in the behavior that have be[en] described in this examination manifested after he return[ed] to 'normal' life after military service, therefore, are considered direct[ly] related to those experiences described."

Resolving reasonable doubt in the Veteran's favor, the conflicting diagnoses are interpreted as professional disagreements amongst equally qualified medical professionals as to the nature of the Veteran's diagnosis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is not against the PTSD diagnoses.  Cohen v. Brown, 10 Vet. App. 128, 143-44 (1997).  Thus, the earlier diagnoses of PTSD, including from April 1989, together with the December 2010 VA examiner's opinion, make it at least as likely as not that his service-related PTSD had manifested by at least the time he filed his original claim in April 1989 if not earlier.  Thus, entitlement to service connection had arisen by that date.  See 38 C.F.R. § 3.304(f).  

(3)  Conclusion

To conclude, after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection for PTSD is granted from the original date of claim in April 1989.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is the earliest possible effective date assignable under the circumstances of this case as the date is the latest of the date of claim or date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  This is considered a full grant of the benefit sought on appeal for this claim.

II.  Earlier Effective Date for Pension

As he wrote his May 2001 substantive appeal, the Veteran contends that an earlier effective date is warranted for pension because he filed for that benefit much earlier, at the same time he filed a claim of service connection for PTSD.  

A.  Applicable Law

(1)  Date of Claim

The effective date of award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

(2)  Pension Entitlement

Improved pension is benefit payable by the Department of Veterans Affairs to veterans of a period or periods of war because of nonservice-connected disability or age.  The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era and the Persian Gulf War.  

Basic entitlement exists if a veteran: 

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or 

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or 

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or 

(iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and 

(v) Meets the net worth requirements under §3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in §3.23; and 

(vi)(A) Is age 65 or older; or

(B) Is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willfull misconduct. For purposes of this paragraph, a veteran is considered permanently and totally disabled if the veteran is any of the following:

(1) A patient in a nursing home for long-term care because of disability; or 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person; or 

      (4) Suffering from: 		

(i) Any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(ii) Any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 

38 C.F.R. § 3.3(a)(3).  See also 38 U.S.C.A. §§ 1502(a), 1513, 1521, 1522

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of paragraph 16, page 5 of the rating schedule are present or where, in pension cases, the requirements of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 3.340(b).  

Permanent total disability ratings for pension purposes are authorized for disabling conditions not the result of the veteran's own willful misconduct whether or not they are service connected.  38 C.F.R. § 3.342(a).  

In addition to the criteria for determining total disability and permanency of total disability contained in §3.340, the following special considerations apply in pension cases: 

(1) Permanent total disability pension ratings will be authorized for congenital, developmental, hereditary or familial conditions, provided the other requirements for entitlement are met. 

(2) The permanence of total disability will be established as of the earliest date consistent with the evidence in the case.  Active pulmonary tuberculosis not otherwise established as permanently and totally disabling will be presumed so after 6 months' hospitalization without improvement.  The same principle may be applied with other types of disabilities requiring hospitalization for indefinite periods.  The need for hospitalization for periods shorter or longer than 6 months may be a proper basis for determining permanence.  Where, in application of this principle, it is necessary to employ a waiting period to determine permanence of totality of disability and a report received at the end of such period shows the veteran's condition is unimproved, permanence may be established as of the date of entrance into the hospital.  Similarly, when active pulmonary tuberculosis is improved after 6 months' hospitalization but still diagnosed as active after 12 months' hospitalization permanence will also be established as of the date of entrance into the hospital. In other cases the rating will be effective the date the evidence establishes permanence. 

(3) Special consideration must be given the question of permanence in the case of veterans under 40 years of age.  For such veterans, permanence of total disability requires a finding that the end result of treatment and adjustment to residual handicaps (rehabilitation) will be permanent disability of the required degree precluding more than marginal employment.  Severe diseases and injuries, including multiple fractures or the amputation of a single extremity, should not be taken to establish permanent and total disability until it is shown that the veteran after treatment and convalescence, has been unable to secure or follow employment because of the disability and through no fault of the veteran. 

(4) The following shall not be considered as evidence of employability:

(i) Employment as a member-employer or similar employment obtained only in competition with disabled persons.

(ii) Participation in, or the receipt of a distribution of funds as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. 1718.

38 C.F.R. § 3.342(b).  

All veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  For the purpose of pension, the permanence of the percentage requirements of §4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure and follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  In making such determinations, the following guidelines will be used:  (a) Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  (b) Claims of all veterans who fail to meet the percentage standards but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager under §3.321(b)(2) of this chapter.  38 C.F.R. § 4.17.  

Under the applicable criteria, a total disability based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

B.  Discussion
 
In this case, the Board finds that an earlier effective date of March 12, 1993, for the award of pension is warranted.  

(1)  Date of Claim 

Along with the PTSD service connection claim, the Veteran filed an original claim for pension in April 1989.  That claim was denied in an October 1989 rating decision.  The Veteran filed an income and net worth statement two months later in December 1989.  In response, the RO sent him a decisional notice letter in March 1990 again denying the claim.  He filed a timely NOD in April 1990, after which the RO issued an SOC in July 1990.  The Veteran perfected his appeal in August 1990 by filing a substantive appeal.  On appeal to the Board, the claim was denied in May 1991.  The Board found that the positive evidence in favor of an allowance, which consisted of VA hospital and treatment records showing that the Veteran had a recurrent psychosis, was outweighed by the negative evidence, which consisted of the Veteran's youth (age), the improvement shown with treatment, and "a lack of evidence" to indicate that his disability was permanent.

In August 1991, the Veteran filed a statement "responding to [the] last decision taking by the RO [asking for more evidence to] support my claim for rating of total disability pension."  The RO interpreted this as a new claim, which was denied in a December 1992 rating decision.  Notification of this decision was sent to his last known mailing address of record later that month, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the December 1992 determination and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the December 1992 rating decision claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

Next, the RO issued a rating decision in February 1994 after receiving VA outpatient treatment reports dated between April 1992 to January 1994.  The RO's action was consistent with the prior version of 38 C.F.R. § 3.157(b), which provided for receipt of a VA outpatient or hospital examination or admission to a VA hospital to be accepted as an informal claim to reopen a prior claim for pension.  See 38 C.F.R. § 3.157(a)-(b) (in effect prior to March 24, 2015).  

Within these medical records, the earliest date of treatment after December 1992 was March 12, 1993.  Thus, that treatment record serves as the earliest date that should be accepted as the informal claim to reopen pursuant to the prior § 3.157(b).  (Because the last of these treatment records was dated in January 2014, it is assumed that these records were received in January or February 1994.  Because this was greater than one year after the December 1992 rating decision, the prior claim did not remain pending under § 3.156(b).)  

Shortly thereafter, the RO received further VA medical records pertaining to a hospitalization from March 1994 to April 1994.  This evidence pertained to the severity of the Veteran's psychiatric disability, which was the reason the claim was denied in February 1994.  Thus, these records will be considered as having been filed in connection with the claim which was pending since March 12, 1993.  See 38 C.F.R. § 3.156(b).  No further action was taken by the RO upon receipt of these VA medical records.

In May 1994, the Veteran submitted duplicate copies of the March 1994-April 1994 VA hospitalization records.  Again, no further action was taken by the RO upon receipt of these VA medical records.  In fact, no further action was taken until after the receipt of the Veteran's February 27, 1996 claim, which is the current effective date for pension.  

This sequence shows that an informal claim was raised upon receipt of the March 12, 1993 VA medical record.  That claim was denied in the February 1994 rating decision, but new and material evidence was received in April 1994, which was during the one-year appeal period.  Thus, the March 12, 1993 claim remained pending pursuant to § 3.156(b) when the Veteran submitted the February 27, 1996 claim, which is the current effective date.  See Beraud v. Shinseki, 26 Vet. App. 313, 318 (2013); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

Thus, the date of claim is recognized from March 12, 1993.  

(2)  Entitlement Arose 

From the March 12, 1993 date of claim, the evidence shows that entitlement to pension benefits had already arisen.  

The record shows that the Veteran meets the standard of at least 90 days service during wartime.  He has also been unemployed without income since prior to March 1993.  The question accordingly is whether he has been permanently and totally disabled.  On this question, the RO granted the claim in April 2000 on the basis of a January 2000 VA examination, plus prior examinations conducted in 1996 and 1997.  

At present, the Board finds that this same evidence describes a permanent and total disability level that had arisen by at least March 12, 1993, including with consideration of the evidence, and the new and material evidence, existing in connection with that claim.  

With regard to his disability level, the October 1996 VA examination, as cited in the April 2000 rating decision, showed reports that the Veteran was "very violent," that he was usually sad, isolated, and had episodes of explosiveness.  He also had episodes where he lost consciousness, and he was "usually filthy, dirty," and he did does not get involved in anything productive.  Socially, he had problems with neighbors and people in the area and was usually isolated.  His wife was interviewed, and she stated that he was most of the time withdrawn at home, especially to his bedroom; he was unable to socialize and communicate with his neighbors; and he got easily angry and upset by the noises his children made.  The Veteran's father-in-law was also interviewed, and he stated that he would usually find the Veteran in his bedroom with a pillow around his head.  

Earlier evidence is consistent with this disability level.  For instance, in June 1990, the Veteran was admitted for hospitalization due to restlessness, insomnia, nightmares, frequent flashbacks from his war-time experiences, and his aggressive behavior at home.  He was also actively hallucinating.  Similarly, during an April 1994 hospitalization, he had complaints of being severely depressed, having anxiety, insomnia, flashbacks, auditory hallucinations telling him to kill, plus headaches, crying spells, smelling of blood and of dead people, and death-wishes, but was not suicidal or homicidal.  

In a December 2001 letter, the Veteran's treating Vet Center therapist summarized that since the Veteran's initial visit in 1989, they had not noted any changes in his presentation of symptoms.  His symptoms involved reported anxiety, depressed mood, nightmares related to war experiences, flashbacks, sleeplessness, crying spells and suicidal/homicidal ideations.  In a November 2006 statement, the Vet Center explained that the Veteran had had a series of past hospitalizations during which his condition was stabilized, but had decompensation observed 2-3 weeks after hospital discharge.  

This evidence is consistent in showing a psychiatric condition involving occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  This is consistent with a 70 percent disability level under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

The 1997 VA examination consisted of a spine evaluation.  It showed "exquisite pain" and limitation of motion consistent with a 40 percent disability level under VA schedule for rating disabilities of the spine.  See 38 C.F.R. § 4.71a.  

Thus, after resolving all reasonable doubt in the Veteran's favor, the disability picture as of March 12, 1993, showed that he has been permanently and totally disabled due to disabilities involving a mental health condition and a spine condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This involved at least one disability ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  Thus, a rating of permanent and total disability will be assigned.  See 38 C.F.R. § 4.17.  Correspondingly, the Veteran was permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct from March 12, 1993, the date of claim.  See 38 C.F.R. § 38 C.F.R. § 3.3(a)(3)(vi)(B).

In light of the foregoing, the Board finds that an effective date of March 12, 1993, for the award of nonservice-connected disability pension is warranted.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date the Veteran filed his claim on March 12, 1993, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An earlier effective date of April 11, 1989, for the award of service connection for PTSD, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of March 12, 1993, for the award of nonservice-connected disability pension benefits, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board finds that further action is warranted for the issue of entitlement to a higher initial rating for PTSD.  The Board herein above grants an earlier effective date for the initial award of service connection for PTSD.  Assigning an initial disability rating for the earlier period of time will directly impact the increased rating appeal for that same disability.  Thus, the issues are intertwined, and a decision by the Board on the Veteran's increased rating claim for PTSD would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this issue is REMANDED for the following action:

After assigning an initial disability rating for PTSD effective from April 11, 1989, undertake any further action needed regarding the appeal for an increased initial disability rating for PTSD.  Then, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


